1 So. 3d 1284 (2009)
Clay Windsor MANLEY, Appellant,
v.
Tina Marie TEDESCO, Appellee.
No. 2D08-312.
District Court of Appeal of Florida, Second District.
February 18, 2009.
Virgina R. Vetter, Tampa, for Appellant.
No appearance for Appellee.
PER CURIAM.
Manley appeals an order entered by the trial court establishing an arrearage amount of $45,877.28. We reverse. We also note that other motions were heard which were not noticed for hearing.
The hearing on the amount of the child support arrearage was inadequate for a number of reasons. The most obvious was the fact that the records of the Department of Revenue (DOR) potentially reflected a different arrearage amount from that testified to by Tedesco.
*1285 The continuance requested by Manley to allow a DOR representative to testify should have been granted.
We reverse and remand for a new hearing to determine the proper child support arrearage as due on November 20, 2007, and to enter an order that is appropriate based on that calculation.
Reversed and remanded.
WHATLEY, and LaROSE JJ., and CASE, JAMES R., Associate Senior Judge, Concur.